IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD 0293-13


EX PARTE JOHN MICHAEL DAISY, Appellant





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY




 Per curiam. Keller, P.J., concurred. 

O R D E R



	The Court of Appeals dismissed Appellant's appeal of the trial court's denial of his
application for writ of habeas corpus filed under Article 11.072 of the Texas Code of
Criminal Procedure.  Ex parte Daisy, No. 05-13-00167-CR (Dallas - February 20, 2013). 
The Court of Appeals determined that Appellant's notice of appeal and extension of time
were untimely under Tex.R.App.P. 26.2(a)(1) & 26.3.  Thus, the court did not have
jurisdiction to consider the merits of the appeal.  Appellant filed this petition for
discretionary review arguing that he did not receive timely notice of the trial court's order
denying relief.  Thus, he contends his appeal should be considered since he filed a notice
of appeal timely once he received notice of the trial court's order.  Appellant has included
copies of various documents to support his claim.  However, under the jurisdictional time
limits, his notice of appeal was untimely. Rule 26.2(a)(1).  Accordingly we refuse
Appellant's petition for discretionary review.  But Appellant may seek further recourse of
this arguable due process violation by filing an application for original writ of habeas
corpus in THIS COURT seeking an out-of-time appeal.  
	IT IS SO ORDERED THIS THE 27th OF NOVEMBER, 2013.
Do not publish